23 So. 3d 228 (2009)
L.D.J., Appellant,
v.
The DEPARTMENT OF CHILDREN & FAMILY SERVICES, Appellee.
No. 3D09-1728.
District Court of Appeal of Florida, Third District.
December 9, 2009.
Joseph P. George, Criminal Conflict and Civil Regional Counsel, and Kevin Coyle Colbert, for appellant.
Karla Perkins, Assistant District Legal Counsel, for appellee.
Before GERSTEN and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See J.C. v. Fla. Dep't of Children & Family Servs., 937 So. 2d 184, 186-87 (Fla. 3d DCA 2006).